DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species B drawn to Fig. 2 in the reply filed on 1/18/2022 is acknowledged.
Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/18/2022.
Claims 1-6 are currently being examined.

Double Patenting
Claim 1-3 of this application are patentably indistinct from claim 1 of Application No. 17081627. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claims 1-3 of this application are patentably indistinct from claims 16 and 18-19 of Application No. 17018795. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17081627 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of 17081627 recites all of the features claimed in claims 1-3 of the instant application. Claims 1-3 of the instant application are generic to (i.e. broader) than claim 1 of 17081627.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-20 of copending Application No. 17018795 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
claims 16-20 of 17018795 recite all of the features claimed in claim 1 of the instant application;
claims 18-19 of 17018795 recite all of the features claimed in claim 2 of the instant application; and 
claims 18-19 of 17018795 recite all of the features claimed in claim 3 of the instant application.
Claim 1 of the instant application is generic to (i.e. broader) than claims 16-20 of 17018795, and claims 2 and 3 of the instant application are generic to (i.e. broader) than claims 18-19 of 17018795.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suzuki et al. 20210324799.
Regarding independent claim 1, Suzuki discloses a cooling system (Figs. 1-2 para. 16) for a gas turbine engine (10A Figs. 1-2), the cooling system comprising: 
an electric motor (30 Fig. 1); 
a conduit (40 in Fig. 1 para. 39); 
a plurality of conductive cables (32 in Fig. 1; electric wire per para. 39 and may be plural per para. 62; electric wires are conductive cables since they conduct electricity), extending from the electric motor (32 extends from 30 as seen in Fig. 1), the plurality of conductive cables disposed at least partially in the conduit (32 are disposed in 40 as seen in Fig. 1; para. 39); and 
a cooling source (blower 34 in Fig. 1 which may be an intake fan for air-cooling the power converter 34 per para. 45) in fluid communication with the conduit (discharge port of 34 is connected to 40 per para. 45 and as shown in Figs. 1-2), the cooling source configured to flow a fluid (cooling gas which is air taken in by blower 34) through the conduit to cool the plurality of conductive cables (per para. 46 gas discharged from blower 34 flows through 40 into the housing of 30 to cool 30, and the relatively low-temperature gas flowing through 40 also contributes to protecting the conductive cables after shutdown of the gas turbine engine (this recitation is considered an intended use of the claimed invention and not a further limiting feature thereof).

Regarding claim 2, Suzuki further discloses the cooling source comprises an electric fan (34 may be an intake fan for cooling and is connected to power converter 33 per para. 45, Fig. 1).

Regarding claim 3, Suzuki further discloses the electric fan is configured to actively cool the plurality of conductive cables (paras. 46, 48, 61).

Regarding claim 4, Suzuki further discloses an external air source (34 is mounted on the outer periphery of the fan casing 17 per para. 45 and as shown in Fig. 1 such that air taken in by 34 is external from the gas turbine engine) in fluid communication with the electric fan (34).

	Regarding claim 5, Suzuki further discloses the external air source is disposed radially outward (34 takes in air from radially outward of the fan casing 17 with respect to central axis Z which surrounds bypass passage 21 in Fig. 1) from a bypass airflow path (bypass passage 21 in Fig. 1; para. 27) of the gas turbine engine.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Seki et al. 20220045573.
	Regarding claim 6, Suzuki discloses all that is claimed in claim 1 discussed above and further discloses a strut (27 Fig. 1 para. 33), wherein the strut extends from a tail cone (28 Fig. 1 para. 33), wherein the electric motor is disposed in the tail cone (30 is disposed in 28 as shown in Fig. 1), and wherein the conduit extends through the strut (40 extends through strut 27 as shown in Fig. 1). 
Suzuki is silent regarding a pylon and wherein the strut extends from the tail cone to the pylon.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the invention of Suzuki a pylon and wherein the strut extends from the tail cone to the pylon as taught by Seki in order to mount the gas turbine engine to the wing of an aircraft via the pylon (Seki para. 26). Suzuki discloses gas turbine engine 10A in Fig. 1 is for an aircraft (Suzuki para. 15, also in Title, Abstract and in multiple other paras. including para. 24).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359. The examiner can normally be reached M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        


/A.J.H./Examiner, Art Unit 3741